The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2014

                                      No. 04-13-00912-CR

                                   William Henry JOHNSON,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2012CRN199 D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        Cynthia M. Perez Lenz, the court reporter responsible for filing the record in this appeal,
has filed a notification of late reporter’s record, requesting an extension to April 11, 2014. We
GRANT the request and ORDER the reporter’s record to be filed by April 11, 2014. NO
FURTHER EXTENSIONS WILL BE GRANTED.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court